Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to application 17/314,678 filed May 7, 2021. Claims 27-47 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is not directed to statutory subject matter.
Claim 27 recites a distributed storage system (DSS) comprising: a plurality of storage nodes comprising a plurality of buckets…; a plurality of compute nodes… Thus, applying the broadest reasonable interpretation in light of the specification, a plurality of storage nodes (which is not considered as ‘storage device” as described in specification), a plurality of buckets, a plurality of compute nodes can equally be implemented as hardware, software or a combination of hardware and software. Thus, these claims are directed to "a system" comprising software per se. Because of this, claim 27 lacks the necessary structural elements to be a system. Therefore, the claims fail to fall within one of the four statutory categories of invention recited in 35 U.S.C. § 101 process, machine, manufacture, and composition of matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 27-47 (hereafter “examined claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 (hereafter “patent claim”) of U.S. Patent No. 11,023,178.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 11,023,178 as outlined in the table below:

Examined claim 27
A distributed storage system (DSS) comprising: 
     a plurality of storage nodes comprising a plurality of buckets, wherein each bucket is associated with a unique group of storage nodes, and wherein each unique group of storage nodes is dynamically allocated such that no two of the unique groups of storage nodes are the same; and 

     a plurality of compute nodes, wherein a compute node of the plurality of compute nodes is configured to manage data transfer to and/or from the unique group of storage nodes associated with at least one bucket of the plurality of buckets. 

Patent claim 19
A distributed storage system comprising: 

     a plurality of clusters, wherein each of the plurality of clusters comprises buckets, and each of the bucket is distributed across a plurality of storage nodes, and wherein each bucket communicates with a unique group of storage nodes, and wherein no two of the unique groups of storage nodes are the same; and 
     a plurality of processors in each of the clusters, wherein each of the plurality of processors is configured to manage data transfer to or from each of the buckets. 



	Examined claim 27 is merely a broader version of patent claim 19. Examined claim 27 recites the similar limitations in patent claim 19. However, the patent claim 19 further recites the limitation “a plurality of clusters wherein each of the plurality of clusters comprises buckets” which is not recited in examined claim 27. It would have been obvious to broaden patent claim 19 because omitting that limitation is obvious variation. Examined claims 28-36 recite the same limitations of patent claims 20-26, 7, 18.
	Similar remarks apply to examined claims 37-47 which correspond in functionality to patent claims 1-2, 4-11, 18.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459